TfiF e;[,'pREX:I,lr CCIIJRT OF THE STATE 01%1.!0N7'1N.4




hlAR5'1X PAKKRATL.

               Petitioner,

       V.                                               i              ORDER
                                                        i
iLIOIITANA SEVENTEEST13 JUDICIAL,                       1
DISTR~CT COURT, VALLEY COUNTY,                          i
HONORBLE JOHX C. McKEON, Presiding,                     1
               Respondent.                              1

       In our case i'ankmiz Fctnl~s, v. Pcmkriltz, 2004 MT 180,322 Mont. 133,95 P.3d
                                   Inc.
671, we decided that thc underlying facts of this case required the District Court to dissol~c
the partnership called Pankratz Brothers (the Partnership) pursuant to   5 35-10-624, MCA
On remand, the District Court scheduled an evidentlary hearing to determ~ne
                                                                          whether the
other partners should be allowed to purchase Marvin Pankratz's interest in the partnership
as a dissociation under $ 35-10-624, MCA. Marvin petitioned this Court for a Writ of
Supewisory Control to prevent the District Court from considering Marvin's dissociaton
from the partnership and ordering the District Court to abide by this Court's decision in
Yankratz Farnzs, Inc.
       Citing State v. Gilder, 2001 MT 121, 7 9, 305 Mont. 362,      7 9, 28 P.3d 488: 71 9,
Man:in argues that, under the law of the case doctrine, FJrtnlirut3 Furtns, Inc. binds the
District Court. Thus, the argunient goes, since the parties cannot relitigate the same case
between the same parties, the District Court must dissolve the partnership according to this
f ourt's decision and cannot consider dissociation. FVc agrce. Our decision in Pui~kvutz
Frrvrtzs, Inc. stands as written.
       The Respondents arguc that exceptions to the law ofthe case doctrine apply t this
                                                                                   o
                                                          < ~ - P n r
situation, Chey argue